         3:17-cv-03138-JBM # 60            Page 1 of 12                                             E-FILED
                                                                     Monday, 19 August, 2019 03:36:48 PM
                                                                             Clerk, U.S. District Court, ILCD

                         UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS

JASON REARDON,                                       )
                                                     )
                              Plaintiff,             )
       v.                                            )       No.: 17-cv-3138-MMM
                                                     )
PAT SMITH and CAROL MANSFIELD,                       )
                                                     )
                              Defendants.            )

                                              ORDER

       Plaintiff, proceeding pro se, asserted a § 1983 deliberate indifference claim against

Defendant Nurses Pat Smith and Carol Mansfield at the Taylorville Correctional Center

(“Taylorville”). Plaintiff has filed a motion for summary judgment [ECF 47], to which

Defendants have responded [ECF 50]. Defendants have filed their own motion for summary

judgment [ECF 53] to which Plaintiff asserted his summary judgment motion as his response.

Defendants filed a reply at [ECF 58].

       Defendants assert that Plaintiff’s motion for summary judgment must be denied, in part,

because he did not provide a statement of undisputed material facts (“UMF”) as required by

CDIL-LR 7.1(D)(2)(b). The Court notes that Plaintiff’s motion for summary judgment does not

contain an UMF section as required, and that the cited rule provides that the “failure to respond

to any numbered fact will be deemed an admission of the fact.” While a failure to respond may

be deemed an admission, the Court must consider the merits even if the non-moving party files

no response at all. See Boyd v. Habeck, 2013 WL 518966 *1 (E.D. Wis. Feb. 12, 2013)

(summary judgment not to be granted by default). Here, Plaintiff filed an articulate response,

with numbered paragraphs though none are specifically identified as UMF. The Court finds this

sufficient and has given Plaintiff’s motion for summary judgment full consideration. For the


                                                 1
         3:17-cv-03138-JBM # 60           Page 2 of 12



reasons indicated herein, the Court finds that contested issues of material fact remain and,

accordingly, the Parties’ Motions for Summary Judgment [ECF 47] and [ECF 53] are DENIED.

                                       MATERIAL FACTS

       Plaintiff has submitted a sworn affidavit in support of his motion for summary judgment.

Plaintiff attests to a history of spontaneous rupture of his eardrums, resulting in hearing loss. On

June 6, 2016, at approximately 11:20 p.m., Plaintiff felt a pop in his right ear and began

experiencing a yellow mucous discharge which, he asserts, are symptoms of a ruptured eardrum.

Plaintiff immediately informed the unit officer, not a party, who called the healthcare unit. The

Officer was told that Plaintiff could not go to the healthcare unit at that time, but was to report to

nursing sick call the following morning at 5:45 a.m. Plaintiff indicates that he had a pain-filled

sleepless nights with his ear discharging copious amounts of mucous.

       Plaintiff reported to sick call at 5:45 a.m., as instructed. He was seen by Defendant Nurse

Pat Smith, who undertook a physical exam. Plaintiff indicates that Defendant Nurse Mansfield

was present during the exam, recording the findings. Plaintiff told Defendants he believed his

eardrum had ruptured as he had a history of such spontaneous occurrences. He showed them a

washcloth that he had held to his ear and which had collected mucous and “some blood.” He

told Defendant Smith that his pain was a “10” on a scale of “1-10.” Defendant Smith reportedly

scoffed at this, and Defendants recorded Plaintiff’s pain level as a “6.” Defendant Smith told

Plaintiff that his symptoms were likely caused by allergies. She prescribed acetaminophen and

over-the-counter cold and allergy tablets and terminated the encounter.

       Plaintiff has provided a copy of the June 7, 2016 Offender Outpatient Progress Notes

Earache/Earwax Impaction form signed by Defendant Mansfield. This form has sections for

healthcare personnel to write exam notes, and contains protocols listing those symptoms which



                                                  2
         3:17-cv-03138-JBM # 60           Page 3 of 12



require referral to a physician and those which do not. The Note indicates that Plaintiff reported

a history of recent upper respiratory infection as well as a three-day history of right ear pain with

drainage and hearing loss. Defendant Smith noted after examination, that Plaintiff had bulging

eardrums as well as enlarged lymph nodes in the neck. Defendant Mansfield recorded Plaintiff’s

pain level as a “6” and checked “no” to the question of whether Plaintiff had a history of earache,

ear infection or ear surgery. [ECF 47-2 p.2].

       There is a section on the protocol form which instructs staff to “Refer to MD” if:

       redness with fever over 101°, acute pain, drainage, or swelling, hearing loss,
       inability to visualize tympanic membranes [eardrums], excessive earwax build-up
       requiring medication or manual extraction, neck node enlargement/pain or
       symptoms that failed to respond to treatment protocol. [Emphasis has been placed
       on those symptoms which Plaintiff claims he related to Defendants.]

Plaintiff alleges that, as he exhibited many of the symptoms on the form, the protocol should

have been followed and he should have been referred to a physician.

       Plaintiff claims that later that same day, June 7, 2016, his left ear also began draining

mucous. Plaintiff was unable to sleep that night and experienced deterioration of the hearing in

both ears. On June 8, 2016, Plaintiff noted a milky film over both of his eyes. On June 9, 2016,

he went to the healthcare unit due to these symptoms. He claims that he showed Defendants a

washcloth soaked with mucous drainage from his ears. Despite this, they refused to examine or

treat him, claiming he had to wait three days between nursing sick call visits.

       Later that day, Plaintiff’s mother, Jan Chase, called the prison and spoke with Nurse

Galvan, not a party. Nurse Galvin called Plaintiff to the health care unit where he was examined

by Nurse Randy Emerson. Nurse Emerson allegedly confirmed that Plaintiff’s eardrum had

ruptured and allegedly stated that “any person with common sense would know that if your ears

are draining blood and mucus that you need to see a doctor.” Nurse Emerson called an off-site



                                                  3
         3:17-cv-03138-JBM # 60           Page 4 of 12



physician who gave orders for antibiotic eardrops. Plaintiff was seen the following day by Ralph

Gauen, M.D. who prescribed oral antibiotics in addition to the ear drops.

       Plaintiff has provided a copy of the June 9, 2016 Offender Outpatient Progress Notes

form completed by Nurse Emerson. It documents a history of bilateral ear pain with drainage

and hearing loss. It indicates that Plaintiff had a past history of earache, ear infection or ear

surgery but no recent upper respiratory infection. It also noted that the tympanic membranes

were white, possibly signifying a rupture of the eardrum. [ECF 47-2 p. 3]. The list of symptoms

under the “Refer to M.D.” portion of the form are circled, indicating that they required follow-up

by a physician.

       Plaintiff claims that the mucous discharge from his ears continued for another week and

that he continues to have tinnitus (ringing in his ears), and hearing loss. It is unclear, however,

whether the tinnitus and hearing loss were new symptoms or whether they pre-existed and were

exacerbated by the alleged delay in treatment and, if so, whether this exacerbation was temporary

or permanent in nature.

       Plaintiff asserts that his pain, inability to sleep due to pain, drainage, enlarged neck

nodes, bulging eardrums and hearing loss represented an obvious, objectively serious medical

need. He asserts that, despite this, and despite the protocols outlined on the form, Defendants did

not refer him to a physician. He asserts, further, that he was left in pain which could have been

easily treated, but that Defendants persisted in a course which they knew to be ineffective.

       It is Plaintiff’s position that he should have been seen on the night of June 6, when his

symptoms first presented, rather than waiting until 6:15 a.m. on June 7. Plaintiff has provided a

work sign-in sheet which establishes that Defendants Smith and Mansfield had signed-in and

were working the overnight shift from June 6 through the morning of June 7, 2016. He claims



                                                  4
         3:17-cv-03138-JBM # 60            Page 5 of 12



that, as they were on the premises, they should have allowed him to report to the healthcare unit

or, barring that, should have come to see him.

       Plaintiff asserts, further, that Defendants violated Institutional Directives 04.03.103 (e)(1)

and (2) and 04.03.121 (f)(3). The former requires that healthcare personnel make a

determination as to an inmate’s need for treatment and, if necessary, go to the offender to

evaluate his problem. The latter requires that if a patient, as in this case, is seen by someone

other than a physician, physician’s assistant, nurse practitioner, or dentist, that individual is to

follow the approved treatment protocols delineated on the Offender Outpatient Progress Notes

form. [ECF 47-7 p. 4-8].

       Defendant Smith has provided a sworn affidavit denying that she was deliberately

indifferent in her treatment of Plaintiff. She attests that Plaintiff did not present with an

emergency condition requiring treatment on June 6, 2016. Defendant does not, however,

identify the basis for this belief. She appears to concede that she was on the premises on June 6,

2016, but neither confirms nor denies receiving the phone call from the Unit Officer. As a result,

she does not reveal the specific symptoms which were relayed to her, if any. Defendant,

therefore, fails to establish that she had first-hand knowledge of Plaintiff’s condition on June 6,

2016 and was able to form an opinion as to whether it represented an emergency.

       Defendant Smith attests that when she evaluated Plaintiff on June 7, 2016, he complained

“of an ache in his right ear.” The Offender Outpatient Progress Notes of that date, however,

documents that Plaintiff complained of a three-day history of right ear pain with drainage and

hearing loss, not merely an earache. She also attests that her examination on that date was

positive for bulging of Plaintiff’s “lymphatic membranes”. The Court assumes that Defendant is

actually referring to Plaintiff’s tympanic membranes. Despite Plaintiff’s complaints, Defendant



                                                   5
         3:17-cv-03138-JBM # 60           Page 6 of 12



determined that Plaintiff did not have drainage in his ear, though he had drainage in his nose and

throat. She also determined that Plaintiff did not had hearing loss, based on her “finger rub

hearing test,” not otherwise explained or quantified. While Defendant appears to contest

Plaintiff’s self-reported symptoms, she does not provide any reason for apparently discounting

them.

        Defendant Smith attests that it was not necessary to refer Plaintiff to a physician as a

bulging eardrum is not especially significant unless accompanied by fever, loss of hearing or

drainage from the ear. Plaintiff, of course, has specifically alleged that he had loss of hearing

and copious drainage from the ear. He has also provided the affidavit of his cellmate, Michael

Stamm, who corroborates this. [ECF 47-1 p. 10].

        Defendant offers the opinion that 80% of adult ear infections resolve without medication,

and it was reasonable to expect that Plaintiff’s symptoms would resolve without antibiotic

treatment. She, in fact, inexplicably attests that “an inner ear infection may be a case of

inflammation, rather than an actual infection…,” providing no explanation for the incongruous

statement that an inner ear infection might not be an infection.

        Defendants have filed a reply in support of their motion for summary in which they assert

that they have sufficiently documented their understanding as to the appropriate use of

antibiotics in treating ear infections. The documentation they provide, however, is contradictory

and far from clear. Defendants assert in their summary judgment motion that antibiotics are used

to treat bacterial infections of the ear but not viral infections. This could reasonably be

interpreted to mean that Defendants believed that Plaintiff had a viral infection which did not

require antibiotic treatment. In their response to summary judgment, however, Defendants assert

the opposite, claiming that antibiotics are appropriate to treat viral infection but not bacterial



                                                   6
         3:17-cv-03138-JBM # 60           Page 7 of 12



infections. [ECF 50 § 13-16]. It is not clear whether Defendants believed Plaintiff’s ear

infection was viral or bacterial and whether it was reasonable to assume that he would, or would

not, need antibiotic treatment.

       As noted, Plaintiff claims that Defendants refused to treat him on June 9, 2016, at the

6:45 a.m. nursing sick call. Defendant Smith responds with a bare statement denying that she

refused Plaintiff treatment that day. This response is not particularly illuminating, as it is not

clear whether Defendant asserts that Plaintiff did not present for treatment that morning, that he

presented but did not need treatment or that he presented and she provided treatment.

        Defendant also fails to address Plaintiff’s claim that he related to her a history of

 spontaneous rupture of the eardrums. Defendants did not record this on the June 7, 2016

 Offender Outpatient Progress Notes and, in fact, indicated that Plaintiff had no such prior

 history. It strains credulity to believe that Plaintiff, having suffered prior incidents, would not

 have informed nursing staff as to why he was so certain that his eardrum had ruptured. This

 omission from the June 7, 2016 record is further highlighted by the June 9, 2016 record of

 Nurse Emerson which documented this history.

       Defendant Mansfield, too, has provided a sworn affidavit attesting that Plaintiff’s June 7,

2016, report of an earache did not warrant referral to a physician. Defendant opines that, based

on her experience, “a bulging eardrum without a fever or an objective finding of a loss of

hearing, or drainage from the ear is not indicative of a condition that would require referral to a

medical doctor…” Defendant does not, however, indicate the depth of her first-hand experience

with bulging eardrums. She offers no testimony as to the number of patients she has seen with

this condition, the number who required antibiotic treatment, the number who healed on their

own and the number who suffered complications for the lack of antibiotic treatment.



                                                  7
         3:17-cv-03138-JBM # 60           Page 8 of 12



In addition, as previously noted, Defendants have been unclear as to whether they believed

Plaintiff had a viral or bacterial infection and whether antibiotic treatment would have been

warranted, or even effective, if provided.

       Defendant Mansfield also summarily denies that she refused to provide Plaintiff

treatment on June 9, 2016. This bare denial is of questionable significance as Defendant

Mansfield neither denies that Plaintiff presented for treatment that morning, nor claims that she

treated him.

                                SUMMARY JUDGMENT STANDARD

       Summary judgment is appropriate “if the movant shows that there is no genuine dispute

as to any material fact and the movant if entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a); see also Celotex Corp. v. Catrett, 7477 U.S. 317, 322-23 (1986). The moving party has

the burden of providing proper documentary evidence to show the absence of a genuine issue of

material fact. Celotex Corp., 477 U.S. at 323-24. Once a properly supported motion for

summary judgment is filed, the burden shifts to the non-moving party to demonstrate with

specific evidence that a triable issue of fact remains for trial. Gracia v. Volvo Europa Truck,

N.V., 112 F.3d 291, 294 (7th Cir. 1997). The party opposing summary judgment “must present

definite, competent evidence in rebuttal.” Butts v. Aurora Health Care, Inc., 387 F.3d 921, 924

(7th Cir. 2004).

       Accordingly, the non-movant cannot rest on the pleadings alone, but must designate

specific facts in affidavits, depositions, answers to interrogatories or admissions that establish

that there is a genuine triable issue; he “must do more than simply show that there is some

metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 586 (1986). Finally, a scintilla of evidence in support of the non-movant’s



                                                  8
         3:17-cv-03138-JBM # 60           Page 9 of 12



position is not sufficient to oppose successfully a summary judgment motion; “there must be

evidence on which the jury could reasonably find for the [non-movant].” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 252 (1986).

                        DELIBERATE INDIFFERENCE STANDARD

       It is well established that deliberate indifference to the serious medical needs of prisoners

violates the Eighth Amendment. Snipes v DeTella, 95 F.3d 586, 590 (7th Cir 1996), citing

Estelle v. Gamble, 429 U.S. 97, 104 (1976). A claim does not rise to the level of an Eighth

Amendment issue, however, unless the punishment is “deliberate or otherwise reckless in the

criminal law sense, which means that the defendant must have committed an act so dangerous

that his knowledge of the risk can be inferred or that the defendant actually knew of an

impending harm easily preventable.” Antonelli v. Sheahan, 81 F.3d 1422, 1427 (7th Cir. 1996).

The defendant must have acted with a “sufficiently culpable state of mind.” Farmer v. Brennan,

511 U.S. 825, 834 (1994). That is, that he “knew of a substantial risk of harm to the inmate and

disregarded the risk.” Greeno v. Daley, 414 F.3d 645, 653.

       A prisoner's dissatisfaction with a doctor's prescribed course of treatment does not give

rise to a constitutional claim unless the medical treatment is “so blatantly inappropriate as to

evidence intentional mistreatment likely to seriously aggravate the prisoner's condition.” Snipes,

95 F.3d at 591, citing Thomas v. Pate, 493 F.2d 151, 158 (7th Cir. 1974); Cannon v. Thomas,

419 U.S. 813 (1974). However, an “inexplicable delay in treatment which serves no penological

interest” which “exacerbated the injury or unnecessarily prolonged pain” is actionable. A

plaintiff cannot prevail on a claim of delay in treatment, however, without evidence that the

delay exacerbated the injury or unnecessarily prolonged pain. Williams v. Liefer, 491 F.3d 710,

714-15 (7th Cir. 2007) (plaintiff must provide verifiable medical evidence that the delay in



                                                  9
         3:17-cv-03138-JBM # 60            Page 10 of 12



treatment caused injury). In addition, a medical provider may be deliberately indifferent where

he persists in a course of treatment known to be ineffective, Petties v. Carter, 836 F.3d 772, 730

(7th Cir. 2016), as amended (Aug. 25, 2016) (internal citations omitted).

                                                 ANALYSIS

        Defendants assert that there is no evidence to suggest that the Defendant Nurses were

aware of Plaintiff’s complaints the night of June 6, 2016. Plaintiff, however, attests that he told

the Unit Officer who called the healthcare unit. He has also provided documentary evidence that

both Defendants were on duty that evening. As such, he has identified a material issue which

Defendants were free to rebut. Defendants have provided affidavits and could have attested that

they received no call from the Unit Officer. They could, also, have attested that they spoke with

the Officer and the symptoms which he described did not require immediate treatment. Their

affidavits are silent on this subject and fail to substantiate that there is no material factual dispute

as to this claim.

        Defendants also assert that Plaintiff cannot establish that they were aware on June 7 and

June 9, 2016 that he suffered a substantial risk of serious harm. They cite the professional

judgment standard which applies to the Nurse Defendants in this case. Chavez v. Cady, 207 F.3d

901, 905 (7th Cir. 2000). Under this standard, a medical professional is entitled to deference in

treatment decisions unless no minimally competent professional would have so responded under

the circumstances. Roe v. Elyea, 631 F.3d 843, 857 (7th Cir. 2011); Sain v. Wood, 512 F.3d 886,

894-95 (7th Cir. 2008). Plaintiff, however, asserts that when he presented on June 7, 2016, he

complained of pain and hearing loss and showed Defendants a mucous and blood-stained

washcloth. He also attests that he told Defendants that, based on past experience, he believed his

eardrum had ruptured. He claims that despite this, and the instructions on the protocol sheet, they



                                                  10
         3:17-cv-03138-JBM # 60            Page 11 of 12



refused to refer him to a physician. This is sufficient to establish a contested issue of material

fact regarding the complaints of June 7, 2016.

        On June 9, 2016, Plaintiff allegedly reported to nursing sick call where Defendants

refused to treat him though later that day, another nurse determined that Plaintiff’s eardrum was

ruptured. In response to this allegation, Defendants have made only vague attestations that they

did not refuse care on that date. As noted, they do not assert that Plaintiff did not present that

morning, or that he presented and did not need care or, that they provided him care. Defendants’

affidavits are, for all practical purposes, silent in response to this allegation. As a result, there

remains a disputed material issue of fact as to whether Defendants acted with deliberate

indifference on June 9, 2016.

        Lastly, Defendants assert that Plaintiff did not sustain injury due to an alleged delay on

their parts. Plaintiff, however, claims to have tinnitus and loss of hearing in his ears. As

previously noted, Plaintiff’s testimony on this issue is somewhat murky. It is unclear whether he

claims to have suffered the symptoms only after the events in June 2016, or whether they were

pre-existing and exacerbated by the events. Regardless, Plaintiff does claim injury.

Furthermore, the mere allegations that he unnecessarily suffered pain which was easily treatable

is evidence of a compensable injury. Petties, 836 F.3d at 730-31.

        The Court finds that there remains a material issue of fact as to whether the symptoms

with which Plaintiff presented should have caused Defendants to provide care, or different care,

on June 6, June 7 and June 9, 2016. The parties’ conflicting testimony raises a material issue of

fact not to be disposed of at summary judgment. See Anderson, 477 U.S. at 255 (“[c]redibility

determinations, the weighing of the evidence, and the drawing of legitimate inferences from the

facts are jury functions, not those of a judge, whether he is ruling on a motion for summary



                                                   11
        3:17-cv-03138-JBM # 60           Page 12 of 12



judgment or for a directed verdict”). The parties’ motions for summary judgment are DENIED.

This case shall proceed.

       IT IS THEREFORE ORDERED:

       1)      Plaintiff’s Motion for Summary Judgment [ECF 47] and Defendants’ Motion for

Summary Judgment [ECF 53] are DENIED.

       2)      As it appears that the matter is ready for trial, the parties are requested, within 21

days, to identify any outstanding matters and to suggest a timeframe for trial.




 8/19/2019
_______________                                     s/Michael M. Mihm
ENTERED                                            MICHAEL M. MIHM
                                              UNITED STATES DISTRICT JUDGE




                                                 12
